                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHARLES R. SANDERS,

                      Plaintiff,

 vs.                                                         No. 18-cv-1092-JPG-DGW

 ANDREW SAUL, Commissioner of Social Security,

                      Defendant.

                               JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that the Commissioner’s final decision denying

plaintiff’s application for social security benefits is REVERSED and REMANDED to the

Commissioner for rehearing and reconsideration of the evidence pursuant to sentence four of 42

U.S.C. § 405(g).

       Judgment is entered in favor of plaintiff Charles R. Sanders and against defendant

Commissioner of Social Security.

DATED: January 30, 2020

                                           MARGARET M. ROBERTIE, Clerk of Court

                                           BY:    s/Tina Gray
                                                   Deputy Clerk

Approved:

s/ J. Phil Gilbert
J. PHIL GILBERT
U.S. DISTRICT JUDGE
